DETAILED ACTION
This action is in response to the claimed listing filed on 04/01/2022.
Examiner’s Statement of Reasons for Allowance
Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior arts of record taken alone or in combination fail to suggest claimed invention, directed to a system (Claims 1-8), a method (Claims 9-16) performed by the system, and a computer product (Claims 17-20), characterized for recommending a microservice to replace disjoint code based on functional purpose; and an apparatus (Claims 21-23) and a method (Claim 24-24) performed by the apparatus, characterized for replacing identified candidates of a monolithic application with microservices based on functions. The claimed invention recites, in part, to include at least features,
“…identifies a functional purpose of the disjoint code cluster based on a business document corpus corresponding to the monolithic application...”,  as recited in claim 1 and similarly in independent claims 9 and 17; and

“…identifies functions respectively performed by the identified candidates based on business documents corresponding to the monolithic application...”,  as recited in claim 21 and similarly in independent claim 24.
Close prior arts of record Mazlami and Tyszberowicz are in combination to address the claimed features above. However, Applicant addressed the claimed features above based on the application specification support, and pointed out the differences from Tyszberowicz. The claims have been filed as the request for further examination, and Applicant’s arguments in the remarks have resulted the Exminer to withdraw the combination of Tyszberowicz on the claimed features above.
Searches are performed, accordingly, the features as recited above are not found in the prior arts of record.

Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
TTV
May 6, 2022
/Ted T. Vo/
Primary Examiner, Art Unit 2191